963 So. 2d 812 (2007)
Saul CIMBLER, Appellant,
v.
Wes BRENT, etc., et al., Appellee.
No. 3D07-858.
District Court of Appeal of Florida, Third District.
August 1, 2007.
Rehearing Denied September 18, 2007.
Saul Cimbler, in proper person.
*813 Heller and Chames and Jonathan Heller, Miami, for appellee.
Before RAMIREZ, WELLS, and SHEPHERD, JJ.
PER CURIAM.
Appellant, Saul Cimbler, seeks review of a non-final order granting a motion to discharge a lis pendens. The primary purpose of appellant's lawsuit is to recover money damages and the action does not directly affect the title to or the right of possession of real property. We have held that in the absence of a duly recorded instrument where there is no "direct claim cognizable under the law against or upon the . . . property burdened by the lis pendens . . ., no lis pendens may be asserted under any conditions against the realty. . . ." Sunrise Point v. Foss, 373 So. 2d 438, 439 (Fla. 3d DCA 1979). See also Ness Racquet Club, LLC v. Renzi Holdings, Inc., 959 So. 2d 758 (Fla. 3d DCA 2007). Because of our decision, we do not reach the other grounds raised on appeal.
Affirmed.